Citation Nr: 1233809	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  03-18 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection pes planus.  

2.  Entitlement to service connection for an acquired psychiatric disability.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from November 1945 to April 1947.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2001 and September 2009 rating decisions of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In the May 2001 rating decision, the RO found that new and material had not been received to reopen the claim for service connection for a psychiatric disability.  The Veteran appealed to the Board.  In a July 2006 decision, the Board found new and material evidence had been received, reopened the claim, and remanded the issue to the RO.  Subsequently, in a November 2006 decision, the Board denied the claim.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2008 Order, the Court granted a Joint Motion for Remand and returned the case to the Board.  In June 2009, the Board remanded the case to the RO for further development.

In the September 2009 rating decision, the RO found that new and material evidence had not been received to reopen the claim for service connection for pes planus.  The Veteran appealed the denial to the Board.  In his November 2009 substantive appeal, he requested a hearing before a Veterans Law Judge at the RO.  A hearing was scheduled in February 2012.  In December 2011, the Veteran withdrew his request.  

In July 2010, April 2011, and November 2011, the Veteran' attorney submitted responses to the most recently issued supplemental statements of the case.  In February 2012, the parties were informed that the case was being transferred to the Board.  In a decision dated March 8, 2012, the Board denied the claims.  

In April 2012, after the Board's decision was issued, the Veteran's attorney asserted that she had not been provided with a copy of the Veteran's March 2010 VA examination report until after the Board issued its decision.  Hence, she had not had an opportunity to review the examination report and submit additional argument to the Board.  As such, she argued that the Veteran had been denied due process of law.  She requested that the Board's March 2012 decision be vacated and a new one issued that "include[d] consideration of the following argument and authorities."  Accordingly, in July 2012, the March 8, 2012 Board decision was vacated.  

The issue of service connection for a low back disability on a secondary basis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  By decision dated July 2006, the Board denied service connection for pes planus.  It was held that pes planus preexisted service, and was not aggravated in service. 

2.  The evidence added to the record since the July 2006 determination is essentially cumulative of evidence previously of record and does not provide a reasonable possibility of substantiating the claim for service connection for pes planus.

3.  Any in-service mental problems were acute and transitory and resolved without residual disability.  A psychiatric evaluation on the separation examination was normal.  

4.  An acquired psychiatric disability was initially documented many years after service, and the competent and probative evidence fails to establish it is related to service.


CONCLUSIONS OF LAW

1.  The July 2006 Board decision that denied service connection for pes planus is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).

2.  The additional evidence received since the July 2006 Board decision is not new and material to reopen the claim for service connection for pes planus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  An acquired psychiatric disability was not incurred in or aggravated by active service, nor may a psychosis be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303(c), 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 
VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

By letter dated September 2009, the RO provided notice to the Veteran regarding what information and evidence are needed to substantiate his claim for service connection for a psychiatric disability, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  A July 2009 letter informed the Veteran that new and material evidence was needed to reopen the claim for service connection for pes planus, and provided notice to the appellant regarding the basis for the prior denial of service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 2009 letters also advised the Veteran of how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.

Because the VCAA notice was not completed prior to the initial AOJ adjudication denying the psychiatric disability claim, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  However, the Veteran was not prejudiced in this regard as the case was readjudicated thereafter, in June 2010, and March and October 2011 supplemental statements of the case.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.  Accordingly, the Board finds that the duty to notify provisions have been satisfactorily met, and neither the Veteran nor his representative has pointed out any deficiency that requires corrective action.  

Duty to Assist

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the available service treatment records, private and VA medical records, including the reports of VA examinations, probate court records, a medical article and the Veteran's testimony at a hearing at the RO.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Veteran was afforded a VA medical examination in March 2010 to obtain an opinion regarding the etiology of his acquired psychiatric disability.  The opinion was rendered by a medical professional following a thorough examination and interview of the appellant.  The examiner obtained an accurate history and listened to the appellant's assertions.  The claims file was reviewed.  The examiner laid a factual foundation for the conclusion that was reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

In her April 2012 letter, the Veteran's attorney asserted that the March 2010 opinion was inadequate and she requested that the case be remanded for a clarification of the opinion or a new opinion.  In reviewing her arguments in support of her assertion, the Board finds that they are without merit.  In her statement, the Veteran's attorney averred that the March 2010 VA examiner did not provide an opinion on whether the Veteran's "in-service symptoms constituted an initial manifestation of his currently diagnosed disability."  However, after a full clinical evaluation and review of the record, including the Veteran's lay assertions pertaining to his mental health history, he concluded in the final page of his four-page report that the evidence did not support the conclusion that the Veteran's current disorder was "present during military service or in the year afterwards."  Additionally, in the following paragraph, he addressed the pattern of nonconformity to social norms described by the Veteran (including his rule-breaking patterns and penchant for speeding) and concluded that there was no logical basis for attributing these behaviors or their aftermath to the Veteran's military service, particularly since the Veteran characterized them as beginning in childhood.  Hence, contrary to the Veteran's attorney's assertion, this opinion clearly addressed the Veteran's in-service symptoms and behaviors.  Moreover, in support of his conclusion, he noted that the Veteran's spouse attempted to have him committed to a mental facility in 1966 - more than 10 years after his discharge from service - but that clinical evaluation at that time revealed that the Veteran did not have a mental illness.  

Consequently, the Board finds that the March 2010 VA examination is adequate and evidences substantial compliance with the Board's June 2009 remand directives.  Hence, another remand is not necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In June 2005, the National Personnel Records Center (NPRC) reported the Veteran had "fire-related service."  As such, it is presumed that any outstanding service treatment and/personnel records were destroyed in a fire at a records storage facility.  Only some of his service treatment records have been associated with the claims folder.  In cases such as these, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claim was undertaken with this duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  

In sum, the Veteran and his attorney have been active participants in the claims process by submitting evidence, argument and personal testimony.  Hence, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Consequently, the Board finds that VA's duty to assist has also been met in this case.  

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Pes Planus - New and Material Evidence to Reopen Claim

Once entitlement to service connection for a disability has been denied by a decision of the Board, that determination is final, unless reconsideration is ordered or clear and unmistakable error is found.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  Here, the appellant did not appeal the Board's July 2006 decision that denied service connection for pes planus, nor was reconsideration ordered or requested, nor was clear and unmistakable error claimed.  

The law is clear that "the Board does not have jurisdiction to consider a claim which it previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The VA is required to review for its newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and re-adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

Service connection may be established for disability or death resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Under the governing criteria, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2002).  

Pursuant to 38 U.S.C.A. § 1111, and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under this rebuttal standard attaches.  See Cotant v. Principi, 17 Vet. App. 116 (2003).  The Federal Circuit has held that "the government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness for wartime service under section 1111."  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

For purposes of aggravation of a preexisting injury, such aggravation will be said to have occurred where there is an increase of disability during active military, naval or air service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306; Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  In addition, temporary flare-ups, even in service, will not be considered sufficient to establish an increase in severity unless the underlying condition, as contrasted to the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991), Browder v. Brown, 5 Vet. App. 268, 271 (1993).  See also Daniels v. Gober, 10 Vet. App. 474, 479 (1997).

The Board denied the appellant's claim for service connection for pes planus in July 2006 on the basis that it preexisted service and did not increase in severity during service.  The evidence of record at the time of the July 2006 determination included the service treatment records and post-service medical records.  The November 1945 enlistment examination showed the Veteran had pes planus, second degree, flexible.  It was not considered disqualifying.  The available service treatment records disclose no complaints or findings pertaining to pes planus, and the feet and musculoskeletal system were normal on the separation examination in March 1947.  

The July 2006 Board decision also noted that a September 1983 general medical examination by VA did not show any abnormality of the feet.  VA outpatient treatment records disclose the Veteran was seen for left foot complaints in November 1999, but this episode was related to gout, and the evaluation at that time did not reference pes planus.  The Veteran was seen for right foot pain in July 2003.  Testing was to be done to rule out deep venous thrombosis, and cellulitis was also considered.  There was no mention of pes planus.  

As noted above, the Board's July 2006 denial of service connection for pes planus was predicated on a determination that pes planus was present prior to service and was not aggravated by service.  

The additional evidence includes extensive VA outpatient treatment records.  The fact remains, however, that there is no indication the Veteran has been treated for pes planus at any time since his discharge from service - or more critically, that his preexisting pes planus increased in severity during service.  The additional evidence, therefore, fails to establish the Veteran's pes planus was aggravated in service.  Thus, the element of the claim lacking substantiation in July 2006 remains lacking.  

The Board acknowledges the Veteran's attorney's argument that the aggravation aspect of 38 U.S.C.A. § 1111 is applicable to the Veteran's claim.  However, it is not.  The Veteran's pes planus was clearly documented on his entrance examination.  Accordingly, the presumption of soundness did not attach, and 38 U.S.C.A. § 1153 becomes the governing statute.  This statute provides that a preexisting injury or disease will be considered aggravated "where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease" (emphasis added).  There remains no evidence that the Veteran's pes planus increased in service because his available service treatment records did not document complaints related to his feet, and his feet and musculoskeletal system were clinically evaluated as normal on separation examination in March 1947.  In the absence of treatment for the disability in service, aggravation may not be conceded.  See Falzone, supra.  

The Board also acknowledges that in an August 2010 letter, the Veteran's attorney asserted the fact the Veteran has a low back disability is evidence of aggravation of his pes planus.  Simply stated, this allegation is without merit.  The fact the Veteran may have a low back disability many years following his discharge from service has little or no bearing on whether his pes planus increased in severity during service.  

Consequently, the Board concludes that the additional evidence does not raise a reasonable possibility that the Veteran has pes planus that was aggravated in service, when considered in conjunction with the record as a whole.  Therefore, the additional evidence is not new and material, and the claim for service connection for pes planus is not reopened.  38 C.F.R. § 3.156.  

Psychiatric Disability - Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24).  

Where a veteran served 90 days or more during a period of war, and a psychosis becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), and Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

When a veteran's service medical records are not available, the Board's duty to explain its findings and conclusions is heightened.  O'Hare, supra.  The case law, however, does not establish a heightened "benefit of the doubt," but rather only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed.  The legal standard for proving a claim for service connection is not lowered, but rather the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant is increased.   

If all the evidence is in relative equipoise, the benefit of the doubt should be resolved in the claimant's favor, and the claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  However, if the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The available service treatment records are negative for complaints or findings of a psychiatric disability.  A psychiatric evaluation on the discharge examination in March 1947 was normal.  

Various probate court records have been associated with the claims folder.  The Veteran's then-wife filed an affidavit dated August 1966 in which she stated she believed the Veteran was mentally ill and in need of specialized treatment.  She alleged that as a result of his mental illness, he was violent or dangerous, or had homicidal tendencies, and that he should, therefore, be committed to an institution.  She provided a history of his mental illness and stated she had known the Veteran for 13 years, and that she had first observed the signs of mental illness 12 years earlier.  She related he had attacked her periodically with his fists, and that he was violently opposed to all authority.  

A Medical Certificate dated August 1966 reveals a physician indicated he had observed and examined the Veteran that month at the Summit County Receiving Hospital.  He concluded the Veteran was not mentally ill.  

In September 1983, the Director of Medical Records for the Ohio Department of Mental Health responded to a request for information from VA.  She reported that the Veteran had apparently been hospitalized in August 1966, but that records were destroyed 10 years after a person is discharged.

On VA psychiatric examination in September 1983, the Veteran indicated he was very nervous.  He reported he had a nervous condition in 1977 and was treated at that time.  He was having trouble involving his taxes.  He also stated he had lost his driver's license due to reckless driving, but he refused to elaborate about either of these matters.  He claimed he was seen by a psychiatrist in service for a nerve condition, but refused to elaborate.  The diagnoses were bipolar disorder and cyclothymic personality.

Private medical records show the Veteran was seen in May 2000 and reported he saw a psychiatrist a few times 20 years earlier.  He claimed he had trouble following orders.  He added he had been probated by his wife to a psychiatric hospital in "1967."  

In June 2009, the Veteran's attorney submitted an article from the National Institute of Mental Health.  The article noted bipolar disorder was not easy to spot and that some people suffer for years before being properly diagnosed.

The Veteran was afforded a VA psychiatric examination in March 2010.  The examiner noted he reviewed the claims folder and VA records.  The Veteran described himself as having a longstanding "inability to follow rules and regulations."  He stated he "always did it the wrong way."  His apparent pattern of breaking rules continued during service.  He said he was ticketed repeatedly for speeding and this led to a visit with a psychiatrist and punitive extra duty.  His opposition to authority appeared to continue after service.  He said he quit school after three years with academic probation for allegedly cheating on an examination.  He reportedly became a successful insurance broker, but lost his license in 1969 after he committed theft of premium payments.  He then worked as a tax preparer and filed fraudulent tax returns on behalf of his clients.  The Veteran indicated he was sentenced to three years probation.  Following a mental status evaluation, the diagnoses were cyclothymic disorder; cognitive disorder, not otherwise specified; and antisocial personality traits.  

The examiner commented the Veteran had a history of mood disorder, first documented definitively in 1983.  He concluded that there was no evidence to support the finding that the disorder was present in service or within one year thereafter.  He observed the Veteran had a clear pattern of non-conformity to social norms that he characterized as beginning in childhood and continuing throughout his adult life.  The Veteran recounted numerous behaviors exemplifying his disregard of rules and of other people, including domestic violence, repeated traffic violations, theft and fraud.  The examiner opined that there was no logical basis for attributing these behaviors or their aftermath to the Veteran's military service.  

The Veteran and his attorney assert that service connection is warranted for a psychiatric disability.  They claim VA failed to consider his record in service.  He maintains that he saw a psychiatrist during service, in part, because he kept getting tickets for speeding; and he argues that he was told by a psychiatrist that his behavior in service was the early manifestation of a psychiatric disability.  
However, based on a full review of the record, the Board finds that the preponderance of the evidence is against the claim for service connection for a psychiatric disability, to include bipolar disorder.  The Board observes that the Veteran's available service treatment records do not show that he complained of, or was treated for, a psychiatric disability in service; and upon separation examination he was found to be clinically within normal limits.  Additionally, psychiatric records dated in the 1960s - almost 20 years after the Veteran's discharge from military service - show that he did not exhibit a mental illness when his then-spouse attempted to have him committed to a mental facility.  Finally, upon VA examination in March 2010, the examiner concluded that the behaviors exhibited by the Veteran in service were not precursors of his currently manifested psychiatric disabilities, and could not be attributed to his military service.  This opinion was based on a full review of the record, including the Veteran's lay history, and a thorough clinical evaluation.  Hence, it has been accorded significant probative weight.  See Bloom, Winsett, supra.  

Moreover, the Board again emphasizes that there are no medical records documenting complaints of mental illness or other psychiatric impairment to satisfy the continuity of symptomatology requirement of § 3.303(b) until more than 30 years after discharge.  In this regard, the Board notes that a prolonged period without documented medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Here, the lack of clinical evidence reflecting treatment pertaining to mental illness or another psychiatric disability until many years (more than three decades) after his discharge from active service, coupled with the medical reports dated in 1966 that concluded the Veteran did not have a mental illness, are against his claim for service connection.  

The Board acknowledges the Veteran's attorney's argument that 38 C.F.R. § 3.30(b) does not require that a condition actually be diagnosed during service but rather that there be "a combination of manifestations sufficient to identify the disease entity."  However, here there simply was not a combination of manifestations demonstrated in service that may be deemed sufficient to identify the disease entity.  The Veteran was found psychiatrically normal upon discharge and an attempt to have him committed to a mental facility almost 20 years after discharge failed because there was no evidence of mental illness.  Again, a VA examiner concluded that the symptoms the Veteran described in service were not manifestations of his currently diagnosed psychiatric disorders.  Hence, despite their assertions, service connection for a psychiatric disability pursuant to 38 C.F.R. § 3.303(b) is simply not warranted.   

The Board acknowledges the Veteran's former spouse stated in August 1966 that the Veteran had a mental illness, and apparently attempted to have him committed.  She asserted at that time she had known the Veteran for 13 years, and his mental illness was first observed 12 years earlier.  This still would only establish the presence of a mental illness in approximately 1954, more than six years after the Veteran's discharge from service.  Nevertheless, the Board observes that this statement is inconsistent with the Veteran's allegation that a psychiatric disability has been present since his discharge from service; and is clearly beyond the competence of the Veteran's former spouse.  She has not been shown to possess any specialized medical expertise - and in fact, her assertions with regard to the presence of a mental illness in 1966 were deemed without merit when she attempted to have him institutionalized and clinical evaluation at that time revealed he had no mental illness.  Hence, her statement and opinion are of little probative value.  See Espiritu, supra.  

Finally, the Board acknowledges the Veteran's assertions that he has an acquired psychiatric disability as the result of his military service.  However, as a lay person, he is also not competent to diagnose a disability or render an opinion as to the cause or etiology of such disorder as that requires medical expertise which he is not shown to possess.  See Jandreau, supra (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the Board points out that despite the passage of many years, as well as the assistance of counsel during his appeal, the Veteran has not provided any medical opinion to support his allegation that his current psychiatric disability is related to service.  Although the Veteran is competent to testify as to his in-service experiences and symptoms, to include the fact he saw a psychiatrist while still in service, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  Espiritu, supra.  The evidence does not reflect that the Veteran currently possesses a recognized degree of medical knowledge that would render his opinions on medical diagnosis or causation competent.  

Again, the Board notes that in August 2010, the Veteran's attorney argued that the March 2010 VA psychiatric examination is inadequate because it failed to provide the requested opinion concerning the etiology of the Veteran's psychiatric disability.  However, as clearly discussed in the VCAA section above, it cannot be disputed that the examiner specifically stated there was no evidence a psychiatric disability was present in service, and concluded that there was no evidence to attribute the Veteran's behaviors in service to his current psychiatric disorders.  The Board finds, therefore, the examination provides an adequate opinion on which to adjudicate the claim and has declined to remand for another opinion.

In sum, the medical findings are of greater probative value than the Veteran's and other lay allegations regarding the etiology of a psychiatric disability.  To the extent that the Veteran and his attorney may allege service connection for a personality disorder is warranted, the Board points out that personality disorders are not considered disabilities within VA law for which compensation may be paid.  Accordingly, the Board finds the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disability, to include bipolar disorder.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  

ORDER

Since new and material evidence has not been received to reopen a claim for service connection for pes planus, the appeal is denied.  

Service connection for an acquired psychiatric disability is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


